Exhibit 10.22

 

ATLANTIC UNION BANKSHARES CORPORATION

FORM OF

TIME-BASED RESTRICTED STOCK AGREEMENT

 

Granted <<GRANT DATE>>

This Time-Based Restricted Stock Agreement (this “Agreement”) is entered into as
of <<GRANT DATE>> pursuant to Article VII of the Atlantic Union Bankshares
Corporation Stock and Incentive Plan, as amended from time to time (the “Plan”),
and evidences the grant, and the terms, conditions and restrictions pertaining
thereto, of Restricted Stock to <<NAME>> (the “Participant”).

WHEREAS, Atlantic Union Bankshares Corporation (the “Company”) maintains the
Plan under which the Committee or the Board may, among other things, award
shares of the Company’s common stock (the “Common Stock”) to such key employees
of the Company and its Subsidiaries as the Committee or the Board may determine,
subject to terms, conditions and restrictions as it may deem appropriate;

WHEREAS, pursuant to the Plan, the Committee or the Board has awarded to the
Participant a restricted stock award conditioned upon the execution by the
Company and the Participant of this Agreement setting forth all the terms and
conditions applicable to such award;

NOW, THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its subsidiaries by the Participant
and of the covenants contained herein, the parties hereby agree as follows:

1.



Award of Shares. Under the terms and conditions of the Plan, the Committee or
the Board has awarded to the Participant a restricted stock award as of <<GRANT
DATE>> (“Award Date”), covering <<NUMBER>> shares of Common Stock (the “Award
Shares”), subject to the terms, conditions and restrictions set forth in this
Agreement.

2.



Period of Restriction.

(a)Subject to accelerated vesting or forfeiture as hereinafter provided, the
Participant’s interest in the Award Shares shall become transferable and
non-forfeitable (“Vested” or “Vesting”) on the following vesting dates, provided
he remains in employment with the Company or any of its subsidiaries on the
applicable date:

Vesting Date

Percent of Award Shares Vesting (in each case, rounded true to a whole share,
with the balance on the final installment)

<<VESTING SCHEDULE>>

 

 

<<PERCENTAGES >>

 

(each date, a “Vesting Date” and the period from the Award Date through each
Vesting Date being a “Period of Restriction” with respect to the applicable
Award Shares).

(b)Notwithstanding any other provision of this Agreement to the contrary:

(i)



If the Participant’s employment with the Company and its subsidiaries is
terminated during the Period of Restriction due to his death or permanent and
total disability






(within the meaning of Section 22(e)(3) of the Internal Revenue Code), any
remaining unvested Award Shares at the date of such termination of employment
shall automatically be Vested.

(ii)



If the Participant’s employment with the Company and its subsidiaries is
involuntarily terminated during the Period of Restriction and the Participant is
eligible to receive severance pay under the Atlantic Union Bankshares
Corporation Executive Severance Plan and the Participant has signed, submitted
and not revoked any release agreement required thereunder, any remaining
unvested Award Shares at the date of such termination of employment shall
automatically be Vested on the date any such release agreement becomes
irrevocable. 

(iii)



If the Participant’s employment with the Company and its subsidiaries is
terminated during the Period of Restriction due to retirement at or after age 65
with the consent of the Committee or its delegate and provided no Cause (as
defined below) exists to terminate his employment (“Normal Retirement”), or due
to retirement that does not meet the standard for Normal Retirement and provided
no Cause exists to terminate his employment, then the Committee [for non-Section
16 officers: or its delegate] may, in its sole discretion, waive the automatic
forfeiture of any or all unvested Award Shares otherwise provided in Section 6
and provide for such Vesting as its deems appropriate subject to such new
restrictions, if any, applicable to the Award Shares as it deems appropriate,
which may include requiring the Participant, if not already subject to a
non-competition covenant pursuant to an existing agreement with the  Company or
a subsidiary, to execute and deliver to the Company, no later than the date of
such termination of employment, a non-competition agreement in a form acceptable
to the Company.

For purposes of this Section 2(b), “Cause” has the meaning set forth in any
employment agreement, or, if none, in any change in control agreement, then in
effect between the Participant and the Company or a subsidiary, if applicable,
and, if the Participant has no such agreement or if such agreement does not
define the term, “Cause” means (i) the willful and continued failure of the
Participant to substantially perform the Participant’s duties with the Company
or one of its subsidiaries (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the Company, or (ii)
the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company or one of its
subsidiaries.

(iv)



If a “Change in Control” of the Company occurs during the Period of Restriction
and the Participant has remained in employment with the Company or any of its
subsidiaries through the date such “Change in Control” occurs:

(A)



if the surviving corporation assumes or otherwise equitably converts or
substitutes this Agreement and within two (2) years after the date the Change in
Control occurs the Participant’s employment with the Company and its
subsidiaries is involuntarily terminated by the Company without Cause or the
Participant resigns for good reason under an applicable employment or change in
control agreement, then any remaining unvested Award Shares at the date of such
termination of employment shall automatically be Vested; or



2

 




(B)



if the surviving corporation does not assume or otherwise equitably convert or
substitute this Agreement, then any remaining unvested Award Shares at the date
such Change in Control occurs shall automatically be Vested.

(c)Except as contemplated in Section 2(a) or 2(b), the Award Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
during the Period of Restriction; provided, however, that this Section 2(c)
shall not prevent transfers by will or by the applicable laws of descent and
distribution.

3.



Stock Certificates. The stock certificate(s) for the Award Shares shall be
registered on the Company’s stock transfer books in the name of the Participant
in book-entry or electronic form or in certificated form as determined by the
Committee. If issued in certificated form, physical possession of the stock
certificate(s) shall be retained by the Company until such time as the Period of
Restriction lapses.

Any Award Shares issued in book-entry or electronic form shall be subject to the
following legend, and any certificate(s) evidencing the Award Shares shall bear
the following legend, during the Period of Restriction:

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Atlantic Union Bankshares
Corporation Stock and Incentive Plan, in the rules and administrative procedures
adopted pursuant to such Plan, and in a Restricted Stock Agreement dated <<GRANT
DATE>>. A copy of the Plan, such rules and procedures, and such restricted stock
agreement may be obtained from the Equity Plan Administrator of Atlantic Union
Bankshares Corporation.

4.



Voting Rights.  During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.

5.



Dividends and Other Distributions. During the Period of Restriction, the
Participant shall be entitled to receive all dividends and other distributions
paid with respect to the Award Shares (other than dividends or distributions
that are paid in shares of Common Stock). If, during the Period of Restriction,
any such dividends or distributions are paid in shares of Common Stock with
respect to the Award Shares, such shares shall be registered in the name of the
Participant and, if issued in certificated form, deposited with the Company as
provided in Section 3, and such shares shall be subject to the same restrictions
on Vesting and transferability as the Award Shares with respect to which they
were paid.

6.



Forfeiture on Termination of Employment.  Except as provided in Section 2(b) or
in Section 12.4 of the Plan, the balance of any Award Shares which are not
considered Vested by or at the Participant’s termination of employment with the
Company and its subsidiaries shall be automatically forfeited to the Company.

7.



Employment.  Nothing under the Plan or in this Agreement shall confer upon the
Participant any right to continue in the employ of the Company or its
subsidiaries or in any way affect the Company’s right to terminate Participant’s
employment without prior notice at any time for any or no reason (subject to the
terms of any employment agreement between the Participant and the Company or a
subsidiary).

8.



Withholding Taxes. The Company shall have the right to retain and withhold the
amount of taxes (at the statutorily required rates) required by any government
to be withheld or otherwise deducted and paid

3

 




with respect to the Award Shares. At its discretion, the Committee may require
the Participant to reimburse the Company for any such taxes required to be
withheld by the Company and to withhold any distribution in whole or in part
until the Company is so reimbursed. In accordance with procedures established by
the Committee, the Participant or any successor in interest is authorized to
deliver shares of Common Stock having a Fair Market Value on the date that the
amount of tax to be withheld is to be determined and cancel any such shares so
delivered in order to satisfy the Company’s withholding obligations. In
accordance with procedures established by the Committee, the Participant or any
successor in interest is also authorized to elect to have the Company retain and
withhold shares of Vesting Common Stock having a Fair Market Value on the date
that the amount of tax to be withheld is to be determined and cancel any such
shares so withheld in order to satisfy the Company’s withholding obligations. In
the event the Participant does not deliver or elect to have the Company retain
and withhold shares of Common Stock as described in this Section 8, the Company
shall have the right to withhold from any other cash amounts due to or to become
due from the Company or a subsidiary to the Participant an amount equal to such
taxes required to be withheld by the Company to reimburse the Company for any
such taxes.

9.



Administration. The Committee shall have full authority and discretion (subject
only to the express provisions of the Plan) to decide all matters relating to
the administration and interpretation of the Plan and this Agreement. All such
Committee determinations shall be final, conclusive and binding upon the Company
and the Participant.

10.



Notices. Any notice to the Company required under or relating to this Agreement
shall be in writing and addressed to:

Atlantic Union Bankshares Corporation

Attention: Equity Plan Administrator

1051 East Cary Street

Suite 1200

Richmond, Virginia 23219

Any notice to the Participant required under or relating to this Agreement shall
be in writing and addressed to the Participant at his address as it appears on
the records of the Company.

11.



Governing Law. This Agreement shall be construed and administered in accordance
with and governed by the laws of the Commonwealth of Virginia.

12.



Successors. This Agreement shall be binding upon and inure to the benefit of the
successors, assigns, heirs and legal representatives of the respective parties.

13.



Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing signed by the
parties or as otherwise provided in the Plan.

14.



Severability. The various provisions of this Agreement are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.

15.Capitalized Terms. Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.

To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Participant have signed this Agreement, either manually or
by means of electronic or digital signatures,

4

 




which shall have the same force and effect as manual signatures. Participant
acknowledges and agrees that accepting this Agreement through the online grant
acceptance screen designated by the Company for the Plan has the effect of
affixing Participant’s electronic signature to this Agreement as of the Award
Date.

 

ATLANTIC UNION BANKSHARES CORPORATION

 

 

By: _______________          Date: <<GRANT DATE>>

<<OFFICER NAME>>

<<OFFICER TITLE>>

 

5

 

